Title: Enclosure: Johann Kalb to M. Moreau, 27 December 1777
From: Kalb, Johann
To: Moreau, M.


      
       at the Camp of the american Army, the 27th of Decr. 1777
      
      The Friendship, with which you have always honoured me, sir, has made me take the Liberty to recommend to you, Mr John Adams, one of the Members of Congress, who is charged with a Commission for France. As he will certainly have Demands to make of Mr the Count of Vergennes, and Affairs to treat within your Department I request you, to afford him your good offices, perswaded that whatever Favours the King shall grant to these United States of America, cannot but tend to the Good and Advantage of his Kingdom.
     